Case 0:21-cr-60020-WPD Document 202 Entered on FLSD Docket 06/11/2021 Page 1 of 22




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                               Case No. 21-CR-60200-DIMITROULEAS/SNOW

   UNITED STATES OF AMERICA

   v.

   JONATHAN MARKOVICH, and
   DANIEL MARKOVICH,

                               Defendants.
                                                   /

            GOVERNMENT’S DISCLOSURE OF EXPERT WITNESS AND EVIDENCE

             The United States of America hereby files this Expert Disclosure, pursuant to the Standing

   Discovery Orders and Scheduling Order entered in this case [see D.E. 183-84], as well as Federal

   Rules of Discovery 702, 703, and 705.

             As the Government advised in its First and Second Responses to the Standing Discovery

   Order [D.E. 46 at 6, D.E. 166 at 3], the United States intends to introduce the expert testimony of

   Dr. Kelly J. Clark as part of its case in chief.1 Dr. Clark has been retained as a substance abuse

   treatment expert, and the Government plans to call her as an expert witness at trial. Pursuant to

   the Rules and Orders referenced above, and Rule 16(a)(1)(G) of the Federal Rules of Criminal

   Procedure, the Government hereby provides a more detailed summary of Dr. Clark’s proposed

   expert testimony, including the opinions and bases thereof, that the Government intends to elicit.2


   1
       Dr. Clark’s resume was provided to Defendants on March 25, 2021, and can be provided to the Court if necessary.

   2
     The following is a detailed summary the Government’s expert’s background and qualifications, the topics she is
   expected to testify about, and opinions that she is expected to render, which may include opinions on hypothetical
   situations. Dr. Clark may offer some or all of the following testimony and opinions as described in this Notice. This
   is not an exhaustive list of her testimony but a general outline, and the Government respectfully requests to add
   additional topics and observations during trial preparation. The Government points out that Dr. Clark has done two
                                                             1
Case 0:21-cr-60020-WPD Document 202 Entered on FLSD Docket 06/11/2021 Page 2 of 22




                                       The Expert And Her Background

            Dr. Clark has been admitted as an expert witness in other addiction treatment fraud cases

   in this district; she provided expert testimony similar to the kind proposed here in two trials, and a

   Daubert hearing (United States v. Abovyan, et al., 18-CR-80122-MIDDLEBROOKS; United

   States v. Ahmed, et al., Case No. 19-CR-60200-COHN; and United States v. Snyder, et al., Case

   No. 18-CR-80124-ROSENBERG).3 In addition, Dr. Clark has been noticed as an expert in other

   pending addiction treatment fraud cases in this district. (United States v. Bailynson, et al., 18-CR-

   80124-RUIZ; United States v. Beetle, 19-CR-80234-MARRA; and United States v. Port, et al.,

   19-CR-20583-SINGHAL).

            Dr. Clark is a licensed Medical Doctor (M.D.) in Florida (and in ten other states), and has

   a Master’s in Business Administration (M.B.A.). She has over 22 years of experience in addiction

   treatment; is board-certified in addiction medicine and psychiatry; is a distinguished fellow of the

   American Psychiatric Association, and the American Society of Addiction Medicine; has been a

   Chief Medical Officer for two multi-state addiction treatment companies; and worked on various

   national guidelines establishing the standards of care for addiction treatment, and urinalysis

   testing. Since April 2019, Dr. Clark has served as the Immediate Past President of the American

   Society of Addiction Medicine (and was a former President), and remains on its Board.

            Dr. Clark’s testimony, including her expert opinions, will be based on her: (1) professional

   expertise, including medical training, clinical experience, and board certifications; (2) knowledge


   expert reports, which will be provided to Defendants today as well, and can be provided to the Court if necessary.
   These expert reports provide even more detail on Dr. Clark’s expected testimony and opinions. Finally, many of
   Dr. Clark’s conclusions, as well as her background and expertise, were detailed for the Defendants in the criminal
   Complaint filed in September 2020. [D.E. 1.].
   3
     The transcripts of Dr. Clark’s testimony were provided to Defendants (with patients’ names redacted) earlier this
   evening.
                                                            2
Case 0:21-cr-60020-WPD Document 202 Entered on FLSD Docket 06/11/2021 Page 3 of 22




   of relevant medical standards of practice and care in addiction treatment; (3) review and

   publication of medical texts, journals, and treatises; (4) employment history; (5) continuing

   medical education requirements; and (6) her review of patients’ files, billing data, prescription

   drug monitoring data (“PDMP”), and the Policy and Procedures Manuals pertaining to the

   treatment centers at issue in this case.

                   General Overview Of Dr. Clark’s Expected Expert Testimony

          Dr. Clark will testify about a variety of subjects relating to substance abuse treatment,

   including various levels of care including detoxification, partial hospitalization programs (“PHP”),

   intensive outpatient programs (“IOP”), and outpatient programs (“OP”); urine drug testing (i.e.,

   urinalysis, or “UA”), and other bodily fluid testing; and the use of prescribed drugs including

   controlled substances in treating addiction. Dr. Clark will also testify about her review in this

   case of billing data and patients’ medical files relating to Second Chance Detox, LLC d/b/a

   Compass Detox (“Compass Detox”), and WAR Network, LLC (“WAR”).

          Broadly, Dr. Clark will outline for the jury how substance abuse treatment is supposed to

   work, the different levels of addiction treatment and circumstances under which each level of care

   is medically appropriate, and will explain all of the terms in the “Background” section of the

   Indictment. Dr. Clark will describe for the jury her expert opinions regarding: the types of

   patients who are appropriate for substance abuse treatment; the different kinds of substance abuse

   treatment; and the applicable standards of care for professionals in the field. Further, Dr. Clark

   will explain the different components of patient treatment using: treatment plans; therapy sessions;

   varying levels of care; how various staff members integrate in forming a cohesive treatment

   program for a particular patient; what kinds of professionals are qualified to render substance abuse


                                                    3
Case 0:21-cr-60020-WPD Document 202 Entered on FLSD Docket 06/11/2021 Page 4 of 22




   treatment; the importance of medical records in documenting and outlining treatment for a

   particular patient; how urinalysis testing (UA) is properly used in substance abuse treatment; what

   constitutes legitimate UA testing; how various medications and drugs are used in substance abuse

   treatment; and what constitutes legitimate use of drugs in treating addicts. Finally, Dr. Clark will

   discuss the applicable standards of care in the addiction treatment field, both generally, and in the

   State of Florida.

          Regarding UAs, Dr. Clark will comment on the different kinds of UA testing, namely initial

   point-of-care (POC) and other presumptive testing, and the more expensive definitive (and/or

   confirmatory) UA testing. Dr. Clark will outline the purpose of each of these types of UA testing;

   how such UA tests should be reviewed; and when UA tests are medically necessary. Dr. Clark will

   further discuss the different kinds of controlled substances (such as buprenorphine products) used

   in addiction treatment, and the requirements and standard of care for providing such drugs to

   substance abuse patients.

          After providing this overview of what constitutes proper substance abuse treatment, Dr.

   Clark will then describe what Compass and WAR, and by extension the Defendants, actually billed

   for and provided, and how they fell far short of these standards.

          Dr. Clark will also testify about her review of the specific billing data and patients’ medical

   files in this case. Dr. Clark has already reviewed patients’ files at Compass Detox and WAR, and

   will continue to do so in preparing for her expert testimony. She will be prepared to comment on

   these patients’ files, and on the improprieties she has identified in them. Dr. Clark will also talk

   about other trends in the billing data for Compass Detox and WAR, and other possible indicia of

   services billed by these entities that were not medically necessary, appropriate, and/or outside the


                                                    4
Case 0:21-cr-60020-WPD Document 202 Entered on FLSD Docket 06/11/2021 Page 5 of 22




   standard of care.    Dr. Clark (as well as other witnesses) may provide summary charts to

   summarize aspects of the claims data and patient files. Dr. Clark may, like any expert, provide

   her opinions of hypothetical situations in the addiction treatment context in order to further explain

   what is, and what is not, medically appropriate in the context of addiction treatment.

          As detailed in her expert reports, Dr. Clark will testify about the following subjects in a

   general overview of the addiction treatment field:

          A. Substance Abuse Treatment Generally

         Substance abuse treatment facilities and programs (such as Compass Detox and WAR)
          provide services, such as individual or group therapy sessions, to assist clients in managing
          their addictive disease and improving their functioning in life.

             1. Levels Of Care And Therapeutic Services

         These treatment facilities typically bill for detoxification, residential treatment, partial
          hospitalization (PHP) or day-night treatment with community housing, intensive outpatient
          (“IOP”), outpatient (“OP”), UAs, and drugs used in treatment, which are all utilized in the
          care of drug and alcohol addicted people. The varying levels of treatment (collectively,
          “Treatment Programs”) provided are based on the severity of the addiction or symptoms.

         UAs and drugs to treat addiction can be billed to insurance companies when they were
          ordered and evaluated and/or dispensed by licensed medical professionals, and when they
          were ordered for a legitimate medical purpose.

         Detoxification, residential treatment, and PHP, IOP, and OP therapy sessions can be billed
          if performed by appropriately credentialed persons, and if they served a legitimate medical
          purpose.

         The U.S. Department of Health and Human Services, Substance Abuse and Mental Health
          Services Administration, Center for Substance Abuse Treatment (“SAMHSA”), has
          promulgated guidelines for substance abuse treatment. In addition, The American Society
          of Addiction Medicine (“ASAM”) provides criteria for these different levels of substance
          abuse treatment care as well. These criteria/guidelines refer to varying levels of treatment
          provided based on the severity of the addiction. Inpatient Detox is for patients who are
          still using drugs and/or alcohol, and who need 24-hour care for medical withdrawal
          management. Other patients may require 24-hour care with less medical nursing support,
          called inpatient rehab or residential treatment.
                                                     5
Case 0:21-cr-60020-WPD Document 202 Entered on FLSD Docket 06/11/2021 Page 6 of 22




         Patients also receive treatment for their addiction in the form of outpatient care, through
          either PHPs, IOPs, and/or OPs. PHP, IOP, and OP patients attend Treatment Programs on
          an ongoing basis where clinical and possibly medical treatment is rendered. The distinction
          between the three relates to the amount of therapy received on a daily or weekly basis (for
          example, PHP is 20 hours per week, IOP is 9 hours), and patients generally transition from
          various levels depending on their condition. For example, a patient could go from detox to
          PHP, then to IOP, and finally to OP as they stabilize, or they could just simply go into a
          PHP or IOP program to start with, or just be an outpatient (OP). There is no requirement
          that patients start at detoxification or inpatient care before transitioning to a form of
          outpatient care and not every person suffering from an alcohol or drug addiction will
          require inpatient care at all.

         Patients attending outpatient care typically live in what is commonly referred to as a “Sober
          Home,” with other patients who are likewise committed to an alcohol- and drug-free
          lifestyle.

         Notes from individual therapy sessions (and results from UAs, as described below) must
          be meaningfully reviewed by an appropriate medical professional and integrated into a
          treatment plan for a patient that is individualized to their needs. The treatment team should
          include medical professionals and the other clinicians (such as counselors). Further,
          billable therapy sessions should have some kind of therapeutic benefit, and cannot consist
          primarily of leisure activities (such as watching movies, for example).

         Patients should not be given access to alcohol or illegal drugs while in substance abuse
          treatment. Continued use of these substances inhibits a patient’s ability to manage their
          addiction or meaningfully participate in their own recovery, and the presence of these
          substances at addiction treatment facilities and treatment programs can influence other
          patients to relapse.

         Paying patients any form of inducement in order to attend treatment is not medically
          appropriate. This practice incentivizes and rewards the patient’s continued use of
          addictive substances. Instead, treatment should be tailored to a patient’s individualized
          medical needs.

         Encouraging or requiring patients to use illegal drugs, prescription drugs, or alcohol
          before they enroll in treatment, in the hopes that the patient appears qualified for a higher
          level of care because of how intoxicated they are upon admission, is never medically
          appropriate. This practice jeopardizes patient health and safety and inhibits a patient’s
          ability to recover. In addition, this practice rewards and incentivizes the use of addictive
          substances.

                                                    6
Case 0:21-cr-60020-WPD Document 202 Entered on FLSD Docket 06/11/2021 Page 7 of 22




             2. Urinalysis Testing (UAs)
         UA testing is used by Treatment Programs and Sober Homes for diagnostic and
          therapeutic purposes, such as to determine if the patient: is using substances they should
          not be using; is not taking what they should be taking (medicine); or is falsifying their
          specimen in some way, potentially to hide continued drug or alcohol use.

         The results of these tests should be used to inform a patient’s treatment plan. For
          example, patients who test positive for drugs in a UA test may need to be stepped-up
          to additional levels of care for treatment or otherwise monitored. The results of UA tests
          should be discussed with patients as part of their ongoing treatment plans and such
          discussions, and any resulting changes to the patient’s treatment plans, should be
          documented in the patient’s chart.

         UA tests can be billed to insurance companies, as long as they are for a legitimate medical
          purpose documented by the ordering medical professional. UA tests must reviewed, and
          acted upon, in a timely manner in order for there to be medical justification. A UA test
          that shows that a patient is continuing to use drugs or alcohol has no legitimate medical
          purpose if the results are not timely reviewed by an appropriate medical professional,
          discussed with the patient, and incorporated into the patient’s treatment plan.

         There should be a cost-benefit analysis to determine the type and frequency of UA testing.
          Frequency is usually higher at the start of treatment, and when a patient is doing poorly
          in treatment (i.e., may have relapsed, or are diverting their medicine).

         UAs must be: ordered by a licensed medical professional before they are done; specific
          as to what kinds of testing is being done; and must be done for some medical purpose.

         UA testing complexity ranges from screening tests, also known as Point of Care (POC)
          testing, which are not that expensive nor complex and provide instant results, to
          Definitive (or Confirmatory) Testing which are often sent to a lab for more complex
          analysis, and which are expensive. More expensive definitive testing should not be
          conducted routinely and should not be conducted frequently on large panels of
          substances. Instead, definitive testing should be used in targeted situations, such as
          when the initial POC tests results need greater clarity, when a prior urine sample is
          possibly contaminated, adulterated, or tampered with, or when it is important to
          differentiate between different substances and/or medications.



                                                   7
Case 0:21-cr-60020-WPD Document 202 Entered on FLSD Docket 06/11/2021 Page 8 of 22




         UA tests should be reviewed by a medical professional when they are done or soon
          thereafter, particularly if the goal of the tests is to see if patients are remaining sober and
          not using drugs.

         UA tests should not be done by rote with a one-size-fits-all formula for every patient.
          Some patients require more frequent testing than other patients.

         A medical professional should evaluate a UA test for a particular patient before a
          subsequent UA test is done for that same patient, to determine medical necessity.

         Frequent UA testing in the same week for the same patient is rare and, while justifiable
          in certain circumstances, should not be a widespread practice.

         The drugs a UA test searches for should be tailored to a particular patient. For example,
          an opioid addicted person would not need to be tested for a large amount of other drugs
          if their problem is clearly opioid addiction. Similarly, a patient who self-confesses to
          recent heroin use or opioid use should not be tested for numerous different drugs not
          known or expected to have been abused by that patient.

              3. The Use Of Medications In Substance Abuse Treatment

         Medications used to treat addiction include buprenorphine, methadone, and naltrexone.
          Because it can be misused, buprenorphine is classified as a controlled substance that
          requires the provider to register with the Drug Enforcement Administration (DEA), and
          obtain a “data waiver” and be subject to other regulations.

         Buprenorphine (Suboxone, Subutex, Bunavail, and Zubsolv) is used solely to treat opioid
          addiction, and may be properly used (often over a period of days) to help decrease
          patients’ withdrawal symptoms from opioids. As a controlled substance, buprenorphine
          can be abused, particularly by individuals suffering from substance abuse, and it has a
          high potential for diversion.

         Buprenorphine daily doses come in two basic forms, buprenorphine alone (often called a
          “mono product”), and a more abuse deterrent form of buprenorphine combined with the
          medication naloxone (“combo product”). Clinical guidelines recommend the use of the
          combo product (Suboxone, Bunavail, Zubsolv) rather than the mono product (Subutex)
          because of its decreased misuse potential.




                                                     8
Case 0:21-cr-60020-WPD Document 202 Entered on FLSD Docket 06/11/2021 Page 9 of 22




         The use of other drugs in substance abuse treatment, while sometimes appropriate, should
          be carefully monitored. Some drugs, such as the anti-seizure medication Gabapentin,
          can be used when necessary to assist in managing the symptoms of withdrawal, but are
          also known drugs of abuse. Likewise, benzodiazepines are highly addictive and should
          not be prescribed as a standard or one-size-fits all aspect of treatment, though patients
          who are addicted may need to be tapered off such substances as part of managing
          withdrawal symptoms. Furthermore, the combination and quantities of medications,
          particularly medications with sedative qualities, should be closely monitored. Patients
          undergoing addiction treatment should not be medicated to the point of sedation or to the
          point where they manifest physical symptoms of medication toxicity. .

         When prescription or over-the-counter medications are misused in an addiction treatment
          setting, patients can become over-medicated and simply turn to these medications as a
          substitute for drugs or alcohol. Patients who are severely over-medicated not only face
          physical and health risks, but also cannot meaningfully participate in their own recovery.

         Medication used must be strictly tailored to the medical needs of each individual patient.
          A one-size-fits-all approach that allows for a large volume of patients being regularly
          provided the same amounts and kinds of drugs, without regard to their individual needs
          or medical justifications for such prescriptions, is not medically appropriate.

              4. Patient Files, And Policy And Procedure Manuals

         Addiction treatment generally, admissions and discharges, and the ordering/use of
          therapy, UAs, and medications specifically, must be carefully documented in a patients’
          file to ensure continuity of care for their ongoing treatment, allow subsequent treating
          professionals to have enough information to continue treating a patient, and to allow for
          proper auditing and billing.

         Addiction treatment facilities are often are required to be licensed and/or certified by the
          state they operate in, and to provide Policy and Procedures Manuals as a condition of
          licensure outlining their compliance with that state’s standards of care in the addiction
          treatment field, and for the levels of care their facility purports to provide.

         A treatment facilities’ owners and operators are responsible to ensure that they are hiring
          and utilizing the appropriate individuals and professionals to provide care to addicted
          patients, that services are appropriately billed, and that safe, medically necessary services
          are provided.


                                                    9
Case 0:21-cr-60020-WPD Document 202 Entered on FLSD Docket 06/11/2021 Page 10 of 22




                  More Specific Areas Of Dr. Clark’s Expected Expert Testimony

          After providing an overview of substance abuse treatment, Dr. Clark will testify about

   Compass Detox and WAR specifically. Based on her review of files and billing data from

   Compass Detox and WAR (and associated providers such as laboratories and a chiropractor),

   combined with her own experience and knowledge of industry standards, Dr. Clark will testify

   about the following improper practices at both facilities.

          Dr. Clark will explain to the jury how Compass Detox and WAR ordered (and thereby

   caused to be billed) excessive and medically unnecessary UA testing, blood tests, therapy sessions,

   medications, and other medical procedures, some of which were never provided or given by

   unqualified personnel. Dr. Clark will opine that Compass Detox and WAR used such unjustified

   or medically unnecessary procedures as a means of revenue generation, and not for addiction

   treatment focused on patient care.

          Moreover, Dr. Clark will explain how her review allowed her to conclude that Compass

   Detox and WAR improperly prescribed large numbers of controlled substances, sedating

   medications, and other drugs to patients, including a so-called “Comfort Drink,” that provided no

   therapeutic benefit but caused patients to remain at Compass Detox and WAR so they could be

   excessively billed, and to keep them docile and compliant. Dr. Clark will describe how she has

   never seen nor heard of patients being given such a volume of drugs to treat their addiction in her

   entire career, and her view that what these facilities did in providing such drugs was aberrational

   and even shocking. In addition, patients frequently tested positive for illegal drugs but their

   treatment did not change, and patients UAs were often shown to not actually be human urine (i.e.,

   the samples were tampered with or contaminated), but again, nothing was done or documented in


                                                   10
Case 0:21-cr-60020-WPD Document 202 Entered on FLSD Docket 06/11/2021 Page 11 of 22




   the patient files. Thus, the UAs were not being reviewed and incorporated in a patient’s treatment,

   as would be the case if the UAs were conducted for a medically necessary purpose. Dr. Clark

   will detail how Compass and WAR billed for services they did not provide, did not provide as

   billed, and which were provided by unqualified personnel.      Further, Compass Detox and WAR

   provided false information to insurance companies about patients’ status in order to justify

   additional payments. In addition, Dr. Clark will discuss the routine recycling of patients from

   Compass Detox to WAR, and back to Compass Detox. Finally, Dr. Clark will discuss the

   applicable standards of care in the addiction treatment field, both generally and in the State of

   Florida. Dr. Clark will describe her view on how Compass Detox and WAR fell short of such

   standards even as outlined in each facilities’ very own Policy and Procedures Manuals, which

   Compass Detox and WAR were required to (and did) provide to the State of Florida for licensure.

          Specific Areas Of Testimony Regarding Compass Detox And WAR:

          Based on her review of patient files and billing data at Compass Detox and WAR, Dr.

   Clark may offer some or all of the following opinions.

        Compass Detox and WAR were designed to generate revenue by admitting substance abuse
         patients, often under the age of twenty-six on their parents’ insurance, who were otherwise
         homeless and unemployed. The goal was to admit them over and over again and recycle
         them between Compass Detox and WAR, and not to treat their addiction. The program
         was designed to provide patients with food, housing, medications, and other things they
         valued in order to keep the patients at each facility, and then to bill them for therapy
         sessions, UAs, blood tests, and other excessive and/or medically unnecessary services that
         were often not provided and/or were provided by unqualified personnel. The billings were
         often done under out of network rates for extremely high amounts.
        Compass Detox and WAR used UA testing as a profit center. Based on a review of the
         data and selected patient’s files, all that mattered was that the UA tests were done so that
         they could be billed. The UA results were not meaningfully reviewed by a medical
         professional, and served no legitimate medical purpose, as they were not integrated into

                                                   11
Case 0:21-cr-60020-WPD Document 202 Entered on FLSD Docket 06/11/2021 Page 12 of 22




         treatment. The billing data and patient files demonstrate a clear lack of medical necessity
         based on the frequency and type of UA tests done. The UA tests were not medically
         justified, correctly ordered, correctly reviewed, or used clinically in treatment. The UA
         tests looked for far too many drugs in each individual test, and were done at too high a
         level of frequency per patient, with no attention to any medical reason for the testing. The
         UA tests were excessive and extremely expensive, often thousands of dollars for testing for
         a single sample. UA test results were frequently not reviewed by a medical professional.
         Positive tests for illegal drugs were often ignored and not acted upon, and the fact that
         patients’ UA samples were not even human urine, suggesting they were contaminated
         and/or tampered with, was likewise never acted upon.
        Compass Detox patients were admitted to the highest level of care, detoxification, without
         sufficient medical justification, in a repeated, ongoing, and systematic way. The
         admissions for detoxification were not sufficiently documented, and were often approved
         by unqualified personnel. Once admitted, the patients were not properly monitored or seen
         by a physician after their admission to a detoxification program, which is the highest
         standard of care, and the most expensive. Compass Detox appeared to be admitting
         patients to detox only because it paid the most. Compass Detox patients were often admitted
         to detoxification after a single relapse (i.e., taking illegal drugs), which is not in and of itself
         a reason for admission to a detox program since the patient was not experiencing acute and
         medically dangerous withdrawal symptoms.
        Compass Detox and WAR patients were prescribed a high volume of sedating medications
         (particularly Compass Detox patients after their initial admission), and a “Comfort Drink”
         that mimicked intoxication. The pattern of over-medication in the patients’ files was
         unprecedented, and even dangerous for substance abuse patients. Further, patients were
         consistently given the most abusable form of buprenorphine, the mono product (Subutex),
         rather than the more common and more clinically appropriate combo product (Suboxone),
         which was less likely to be abused. Dr. Clark has never seen substance abuse patients so
         heavily drugged in her career. This pattern of excessive prescribing of medications to
         patients at Compass Detox grossly diverged from legitimate medical practice.
        Compass Detox patients often complained of being too tired or sedated, restless, having
         nausea, and other symptoms consistent with side-effects from the excessive medications
         they were given, which were deemed to be from withdrawal from illegal drugs in their
         medical files.
        Compass Detox patients were prescribed an exorbitant amount of “PRN” or “as needed”
         drugs which patients could get on request, and which were dispensed without limitation
         by unqualified staff who were not medically capable of determining if these drugs should
         be provided, without limitation, meaningful oversight, nor regard to dangerous interactions

                                                       12
Case 0:21-cr-60020-WPD Document 202 Entered on FLSD Docket 06/11/2021 Page 13 of 22




         between drugs (such as between buprenorphine and benzodiazepines). The sheer number
         of “as needed” medications made available at Compass Detox and WAR, the inappropriate
         latitude given to staff to dispense such drugs, and the menu of options for different drugs
         despite any protocols or medical justification, was simply unprecedented in Dr. Clark’s
         experience in substance abuse treatment.
        Compass Detox’s practice was to make available a “Comfort Dink” on request that
         consisted of an alcohol-like shot of “medicine” consisting of water and two to five sedating
         substances such as Flexaryl or Bentyl. Patients could have this “Comfort Drink” twice a
         day or more, for complaints such as “anxiety,” withdrawal,” or “insomnia.” The “Comfort
         Drink” mimicked a high, and was inappropriate, and even dangerous, to give to substance
         abuse patients. Dr. Clark has never heard of a “Comfort Drink” or any similar type of
         treatment being given at an addiction treatment facility.
        Patients were cycled between Compass Detox and WAR in a clear pattern of revolving-
         door admissions. Once patients were no longer being billed by Compass Detox and WAR,
         they were discharged with no provision made for their housing, and often returned to
         Compass Detox and WAR after living on the streets and using drugs again, going to another
         treatment center, or both. Living at Compass Detox and WAR related housing often
         became patients’ default living arrangement. Indeed, Compass Detox and WAR patients
         were over-utilized to the point of being billed exorbitant amounts, including one patient
         who was billed for close to a million dollars in a 15-month period.
        Compass Detox and WAR patients were routinely absent from group therapy sessions,
         whether they were in an inpatient, PHP, IOP, or OP program. Compass Detox and WAR
         patients were often so heavily sedated by the drugs they were given that they could not
         participate in group therapy sessions even if they did attend. A clear pattern of patients
         not attending a sufficient amount of group sessions per week is shown in the patient files,
         and such patients’ insurance plans were billed as if they had attended all required sessions.
        Compass Detox and WAR patients were routinely referred to chiropractic treatment with
         no medical justification and, in fact, the purported medical justifications provided often
         directly contradicted other information in the patient’s treatment file. These referrals
         appeared, in Dr. Clark’s experience, to be offered as an additional perk, rather than to
         address a legitimate medical issue.
        Compass Detox and WAR patients routinely signed a Power of Attorney allowing the
         designee to deposit and withdraw funds from their bank accounts, among other things. Dr.
         Clark has never seen such a pattern of POAs upon admission at an addiction treatment
         facility, particularly one dealing with vulnerable homes and unemployed patients.



                                                   13
Case 0:21-cr-60020-WPD Document 202 Entered on FLSD Docket 06/11/2021 Page 14 of 22




        Compass Detox and WAR did not meet even the most minimal standards of care for
         substance abuse treatment as outlined in the Policy and Procedure Manuals they provided
         to the State of Florida for licensure.
        Dr. Clark will also describe how these patterns are evidenced in the eight beneficiaries
         identified in the substantive health care fraud counts in the Indictment (Counts 2-9), and
         other patients.
                                             Expert Reports

          Crucially, and as a further outline of her testimony, Dr. Clark has written both pre-

   indictment, and post-indictment, expert reports summarizing her findings regarding Compass

   Detox and WAR based on her review and expertise as described above. These expert reports have

   been produced to defense counsel. Thus, as a result of this Notice and her expert reports,

   Defendants have a fulsome description of her expected testimony in order to prepare their defense,

   cross-examination, and perhaps to hire their own expert. While Dr. Clark will continue to analyze

   patient records relating to services provided at Compass Detox and WAR, the disclosures to date

   adequately notice her anticipated testimony.

                   Dr. Clark’s Expert Testimony Will Be Helpful to the Jury,
            And She Should Be Admitted As An Expert Without Any Daubert Hearing

          The issues of what constitutes proper substance abuse treatment, particularly the

   importance of regular attendance at therapy sessions, common procedures and medical care given

   to such patients in addition to addiction treatment, and the proper types, frequency, use of, and

   medical justifications for UA testing are integral to the fraud alleged in the Indictment. And what

   constitutes proper substance abuse treatment, and the proper methods for providing it, are not

   common knowledge. Dr. Clark will provide the jury with an outline of how substance abuse

   treatment is supposed to work.      She will also provide indications of possible fraud in the

   documentation and billing she reviews. With her testimony as a road-map, combined with the

                                                   14
Case 0:21-cr-60020-WPD Document 202 Entered on FLSD Docket 06/11/2021 Page 15 of 22




   Government’s fact witnesses with first-hand knowledge of what actually went on at Compass

   Detox and WAR, the jury will have the proper context to determine whether the patients at these

   facilities received appropriate substance abuse treatment, and whether the private insurers in this

   case were defrauded when they paid for claims billed by Compass Detox and WAR. Dr. Clark

   will thus provide (a) a baseline understanding from which the jury can judge for themselves

   whether the defendants committed health care and wire fraud as charged in the Indictment, and (b)

   specific examples of such fraud for the jury to evaluate as well.

          While the Government has attempted to make this Expert Disclosure as complete as

   possible, the Government respectfully requests leave to further supplement this disclosure to

   address discrete issues that may present themselves in preparing for trial. The Government

   submits that any additional disclosures will assist the defense in being further prepared for trial,

   particularly in light of the tight timeline for trial preparation in this very complex and document-

   heavy case.

                            Disclosure Of Other Lay Witness Testimony

          In addition to Dr. Clark, the Government may call the following individuals as witnesses

   to discuss patterns and trends in patient treatment records, billing records, and financial records.

   The Government may also call witnesses from the private insurers that paid claims to Compass

   Detox and WAR. Finally, the Government may call a witness from the lender (Ocean Bank), and

   an individual from the Small Business Administration (SBA), regarding the Paycheck Protection

   program (PPP) loans that are the subject of Counts 34-35 (the bank fraud counts).

          These witnesses will not be rendering expert opinions, nor medical opinions. Instead, they

   will testify about patterns and trends, and explain summary exhibits, regarding otherwise


                                                   15
Case 0:21-cr-60020-WPD Document 202 Entered on FLSD Docket 06/11/2021 Page 16 of 22




   voluminous information contained in the patient treatment records, billing data, and financial

   records.4 In other instances, they will be explaining the policies of the companies they work for

   regarding payment of claims or lending. Thus, they are not expert witnesses, but lay witnesses.

   However, in an abundance of caution, and in the interests of full disclosure since the trial in this

   case may begin soon (which is what these Defendants have expressly chosen), the Government

   provides notice of the following witnesses, and the basic subjects of their testimony. Such

   testimony constitutes lay witness testimony pursuant to Federal Rules of Evidence 601, 602, and

   701, and does not constitute expert testimony under Rule 702. Nevertheless, the government

   hereby notifies defense counsel of such evidence in case portions of the testimony are objected to

   as or are later deemed to be within the scope of Federal Rule of Evidence 702.5 These witnesses

   may offer some or all of the following testimony.

              Missy Parks, CFE, AHFI: Missy Parks is a Certified Fraud Examiner (CFE) and a

   member of the Association of Certified Fraud Examiners, as well as an Accredited Health Care

   Fraud Examiner. She is currently a Principal at Myers and Stauffer LC, and has over two decades

   of experience in health-care related consulting, including consulting on health care fraud



   4
     Unlike Dr. Clark, who will testify as an expert about whether patients’ treatment or certain trends in treatment were
   medically appropriate, these witnesses will simply present and summarize the information reflected in in the patient
   files, billing records, or financial records they reviewed. To the extent they offer any opinions, they will be lay
   witness opinions which are permissible under Rule 701. For example, to date, the Government has produced over
   1,948,317 pages of documents, including hundreds of thousands of pages of financial records. In addition to these
   nearly 2 million pages of documents, the Government has produced four online patient file portals containing
   thousands of patient files for hundreds of distinct patients and numerous native spreadsheets reflecting thousands of
   lines of billing data. The Government cannot possibly present and explain each patient file, each line of billing data,
   or each bank statement to the jury. Instead, the Government intends to present the key trends and information from
   these records through the testimony of additional fact witnesses who are reviewing these files, as well as summary
   exhibits. Thus, while the Government does not intend to accomplish this through expert testimony, out of an
   abundance of caution and to ensure that the Defendants have sufficient information to prepare their defense, the
   Government makes the following additional disclosures of anticipated witness testimony.

   5
       This disclosure is not intended to exhaustively set forth these witnesses’ testimony or the topics of their testimony.
                                                               16
Case 0:21-cr-60020-WPD Document 202 Entered on FLSD Docket 06/11/2021 Page 17 of 22




   investigations. She has previously testified in health care fraud trials. Ms. Parks, and others

   working under her direction, have analyzed a sample of approximately 10-15% of patients’ files

   for Compass Detox and WAR, as well as related billing records. The Government anticipates that

   Ms. Parks, or another consultant to be designated by the Government, will testify concerning the

   following trends, among others:

         Attendance rates for therapy sessions at Compass Detox and WAR; instances where patient
          files reflect that patients attended therapy, but the underlying therapy notes indicate that
          the patient was not paying attention and did not participate; instances where the patient
          files reflect that insurance was billed for a greater amount of therapy than a patient actually
          received on a given day or week.

         The use of the “Comfort Drink” at Compass Detox based on patient files.

         The recycling of patients to and between Compass Detox and WAR.

         The ordering, billing, and reviewing of UAs at Compass Detox and WAR, and associated
          laboratories.

         The ordering and billing of chiropractor services at Compass Detox and WAR, and
          associated providers.

         The ordering and administration of medications at Compass Detox and WAR, including
          controlled substances, prescription medications, and over-the-counter medications.

         The prescribing practices of Dr. Santeiro and Dr. Lieberman with respect to buprenorphine
          and other controlled substances.
          In addition, Ms. Parks will also testify concerning the total amounts billed to and paid by

   private insurers for addiction treatment services, UAs, and chiropractic services from Compass

   Detox and WAR which are at issue in this case. Ms. Parks may also create and testify about

   various summary exhibits. Finally, Ms. Parks will discuss the substantive health care fraud counts

   (i.e., the underlying data, how these claims are identified), including confirming claims

   information (i.e., the date of claim, revenue code, and the amounts billed and paid for each claim).


                                                    17
Case 0:21-cr-60020-WPD Document 202 Entered on FLSD Docket 06/11/2021 Page 18 of 22




          Elizabeth Martin, RN: The Government expects that Elizabeth Martin, RN, who has

   testified in numerous health care fraud trials, or another witness designated by the Government,

   may testify to trends and information contained in patients’ medical files (particularly therapy

   notes) for Compass Detox and WAR, such as patient attendance, descriptions of therapy sessions,

   and descriptions of patient participation. Ms. Martin may highlight specific trends and examples,

   but will not opine on whether the treatment reflected in the files was medically appropriate.

          Jennifer Mila, CPA: The Government expects that Jennifer Mila, who is a CPA and

   employed as a forensic accountant by the FBI, or another witness designated by the Government,

   will testify concerning financial transactions involved in this case. Ms. Mila’s testimony will

   summarize the flow of money in this case, including from insurance companies to Compass Detox

   and WAR’s accounts, and then to various personal and corporate accounts identified in the

   Indictment. This testimony will also cover the specific transactions alleged in the Indictment as

   money laundering substantive counts (Counts 25-33), and associated records (such as financial

   and corporate records for the companies involved).

          Ms. Mila will also testify: to the economic details of the transactions identified as overt

   acts in Count 10, and kickback counts in Counts 11-23 (including the underlying financial and

   flight records identifying the purchases); other examples of similar payments and flights; and the

   total amounts of payments to patients and recruiters in the form of money and flights.

          Finally, Ms. Mila will testify to the contracts and economic details of the transactions

   identified in Counts 34-35 pertaining to the Paycheck Protection Program (“PPP”) loans.

          Private Insurance Witnesses: The Government will call one or more representatives of

   private insurance plans to testify concerning the coverage of substance abuse treatment, the process


                                                   18
Case 0:21-cr-60020-WPD Document 202 Entered on FLSD Docket 06/11/2021 Page 19 of 22




   for submitting and adjudicating claims, contracts, billing and reimbursement policies, and the

   circumstances under which claims for substance abuse treatment are and are not covered. These

   witnesses may also authenticate and discuss billing records, enrollment information pertaining to

   Compass Detox, WAR, and other providers at issue in this case, and policies and manuals

   applicable to the coverage of substance abuse treatment.          In particular, the Government

   anticipates the testimony of these witnesses to cover some or all of the following general

   information about the coverage of substance abuse treatment:

         Private insurance plans provide insurance coverage to individuals or their children seeking
          behavioral health treatment, including substance abuse treatment. Children of covered
          members can also be covered under their parents’ policy, including for substance abuse
          treatment.

         Private insurance plans have copays, deductibles, and other payments and fees associated
          with plans that cover substance abuse treatment and the patient or policyholder is
          responsible for those payments.

         Providers can be either in-network or out-of-network. In-network providers typically
          have a contract rate for various types of treatment that is reflected in a fee schedule. Out-
          of-network providers do not have a contracted rate and, as a result, they can obtain higher
          compensation than an in-network provider. Providers often undergo a credentialing
          process whereby the insurance company examines the provider’s licensures and other
          aspects of their operations.

         Providers that submit claims to private insurance companies must provide information
          about the member’s name, identification number, address, billing or revenue codes,
          diagnosis information, charges, and the provider’s information. Claims submitted by
          providers are typically automatically adjudicated and processed by the insurance company.

         Private insurers rely on the truthfulness of the information contained on each claim when
          processing the claim, including that the services claimed were actually rendered, medically
          necessary, and rendered appropriately.

         There are various forms of substance abuse treatment, including detoxification, residential
          treatment, partial hospitalization, intensive outpatient, and outpatient. The insurance
          company representative(s) will explain the meaning of these different levels of care and

                                                   19
Case 0:21-cr-60020-WPD Document 202 Entered on FLSD Docket 06/11/2021 Page 20 of 22




          their minimum requirements (or their equivalents) as pertains to each insurer. They will
          also explain the revenue codes associated with these levels of care.

         Many services are billed at a per diem rate, meaning that multiple therapy sessions or
          services, including (depending on the level of care) room and board, are bundled into a
          single claim.

         Claims are typically submitted by wire communications that cross state lines.

         The private insurance companies do not cover claims for substance abuse treatment where
          the patient received kickbacks to attend treatment at the particular provider, both because
          kickbacks are unlawful and because patients should go to a provider for medical services
          received not for improper incentives. Examples of improper incentives include payments
          of money, airplane tickets, scholarships, massages, manicures, payments or waiver of
          copays, and other cash or non-cash inducements. If the insurance companies knew about
          the payment of such incentives to a patient, they would not pay those claims.

         Private insurers reimburse for urine drug testing. Point of care testing is often tested on
          site and is a relatively inexpensive test, typically done upon admission to determine what
          if any substance the member is positive for and then again when there are any suspicions
          that the member is using. The testing is done to further the patient’s treatment and the
          results should be used in the patient’s treatment. Confirmatory testing is more expensive
          and typically sent to a laboratory to identify how much of a substance is present.
          Typically, confirmatory testing is not medically necessary multiple times a week.

         Private insurers maintain reimbursement policies related to urine drug testing. Providers
          are often required to notify insurers when patients undergoing addiction treatment fail urine
          drug tests.

         Insurance provider representatives may testify to any atypical billing patterns associated
          with Compass Detox, WAR, or related providers, including that many members came from
          out of state and that many members were readmitted to Compass Detox and WAR,
          sometimes multiple times.

         Private insurers may request information from providers regarding claims submitted, such
          as patient files and medical records related to the service purportedly performed, and
          private insurers typically require providers to maintain such records.

         Private insurers, or entities with which they contract, publish manuals and guidance
          outlining criteria for medical necessity for different levels of substance abuse care.


                                                   20
Case 0:21-cr-60020-WPD Document 202 Entered on FLSD Docket 06/11/2021 Page 21 of 22




            PPP Witness:     The Government will present a witness from the Small Business

   Administration (SBA), or another witness knowledgeable about the PPP program, to explain the

   purpose of PPP loans, the requirements for applying for and receiving a PPP loan, and the

   requirements for spending PPP loan money, as well as the terms of the contracts at issue in Counts

   34-35.

            Department of Children and Families (DCF): The Government may present witnesses

   from the state agency in Florida tasked with administering addiction treatment facilities, to explain

   the Policy and Procedures Manuals and licensures necessary to operate addiction treatment

   facilities such as Compass Detox and WAR, and these facilities’ own Manuals and interactions

   with DCF or any other state agency.




                                                    21
Case 0:21-cr-60020-WPD Document 202 Entered on FLSD Docket 06/11/2021 Page 22 of 22




          WHEREFORE the Government notices its expert witness, provides information about

   its lay witnesses in the interests of full disclosure, and respectfully requests that Dr. Kelly J. Clark

   be admitted as an expert witness, without the need for any formal Daubert hearing.

   Dated: June 11, 2021                                   Respectfully submitted,

                                                          JUAN ANTONIO GONZALEZ
                                                          ACTING UNITED STATES ATTORNEY
                                                          SOUTHERN DISTRICT OF FLORIDA

                                                          DANIEL KAHN
                                                          ACTING CHIEF, FRAUD SECTION
                                                          CRIMINAL DIVISION
                                                          DEPARTMENT OF JUSTICE

                                                  By:     /s/ James V. Hayes
                                                          JAMES V. HAYES (FL Bar # A5501717)
                                                          Senior Litigation Counsel
                                                          JAMIE DE BOER (FL Bar #A5502601)
                                                          Trial Attorney
                                                          United States Department of Justice
                                                          Criminal Division, Fraud Section
                                                          1400 New York Avenue, N.W.
                                                          Washington, D.C. 20005
                                                          Telephone: (202) 774-4276
                                                          James.Hayes@usdoj.gov
                                                          Jamie.DeBoer@usdoj.gov

                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on June 11, 2021, I electronically filed the foregoing document
   with the Clerk of the Court using CM/ECF.
                                                 James V. Hayes




                                                     22
